Case 1:21-mj-00010-STV. Document/10_ Filed 01/27/21 USDC Colorado Page 1 of 1

AO 442 (Rev 11/11) Arrest Warrant ais S. DIS

UNITED STATES DISTRICT COURT mn JAN 1 1S
for the JEFFREY P. COLWELL

District of Columbia CLERK
‘DEP. CLK

. . BY__-_——-
United States of America

 

Vv. ) . :
ROBERT GIESWEIN } Case No ZI WS-d S
)
' )
)
Defendant ™
ARREST WARRANT
To: Any authorized law enforcement officer

k
YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

 

(name of person to be arrested) ROBERT GIESWEIN wy ;
who is accused of an offense or violation based on the following document filed with the court: 4

© Indictment (1- Superseding Indictment O Information © Superseding Information MY Complaint
Probation Violation Petition ( Supervised Release Violation Petition OViolation Notice Order of the Court

This offense is briefly described as follows:

18 USC 111(a)(2) Assault on a federal officer

18 USC 1361, 2 Aiding and Abetting Destruction of Federal Property

18 USC 1512(c)(2) Obstruction of a federal proceeding

18-USC 1752(a) Violent entry or disorderly conduct

40 USC 5104(e) Knowingly entering or remaining in any restricted building or grounds without lawful authority

Bbc Gz) 01.16
Date: 01/16/2021 - ¥15:33:18 -05'00'

Issuing officer's signature

 

City and state: Washington D.C. Zia M. Faruqui, U.S. Magistrate Judge

Printed name and title

 

 

 

Return

£

 

 

This warrant was received on (date) { / 1) [amr , and the person was arrested on (date) | / 9 / 202
at (cy and state) “Te\ler County, Divede, CO

Date: _}/14 [221 - | (dane wh Karner

\ \ Arresting officer's signature

Annee Rinner, FAL Special  Hased
Printed | name and title

 

 

 

 
